DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-19 are pending.
Claims 1, 12 and 19 are independent claims.

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019  pp 50-57) has been applied and the claims are deemed as being patent eligible.  Even if they were interpreted to contain an abstract idea they claim the practical application of improving processing performance for a group of processing resources.  Thus claims 1, 12 and 19 are deemed patent eligible under 35 USC 101.  Claims 2-11 and 13-18 are dependent claims and are directed to the practical application of the independent parent claims and are also patent eligible under 35 USC 101.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
reconfiguring, using the processor realignment components at the computer system, a usage of at least some of the computing resources in the group of computer resources to improve processing performance of the group of computer resources, wherein the reconfiguration is based on a result of the comparison of the performance indicators (Claim1)”.  These limitations along with claims as a whole are not found in any obvious combination ion the prior art.
Guo et al., US 2010/0287019, teaches collecting performance metrics from servers, analyzing the metrics for the purpose of predicting the capacity and expansion needs [0007].  However Guo is silent concerning many of the details of the analysis outlined in the claims such as calculating a cost of performance units configured by dividing a cost of a configuration by the number of performance units for the configuration.  Guo further fails to address the optimization of the configuration of the system to improve performance.
Johns, US 2008/02500356, teaches monitoring the performance of data network performance and novel methods of displaying the results.  Johns is silent concerning the detailed performance analysis of the independent claims and further fails to address the optimization of the configuration of the system to improve performance.
Lee et al., US 7,047,177, teaches a benchmarking analysis to provide the optimized configuration of a server farm (Abstract).  Lee further teaches a weighted analysis.  However Lee is silent concerning many of the details of the analysis outlined calculating a cost of performance units configured by dividing a cost of a configuration by the number of performance units for the configuration.
Agarwal et al., US 7,174,379 teaches a system for load distribution (e.g. configuration) if a server farm system using a resource manager FIG. 1.  However Agarwal’s analysis is based on a fault analysis determined by overloading the system and is silent concerning many of the details of the analysis outlined in the claims such as calculating a cost of performance units configured by dividing a cost of a configuration by the number of performance units for the configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857